UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6872



REGINALD TERRELL LEACH,

                                           Petitioner - Appellant,

          versus


RONALD JONES, Superintendent; NORTH CAROLINA
ATTORNEY GENERAL,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Russell A. Eliason, Magis-
trate Judge. (CA-96-367)


Submitted:   May 14, 1998                   Decided:   May 21, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Terrell Leach, Appellant Pro Se. Rebecca Kendrick Cleve-
land, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's orders deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998) and denying his motion for reconsideration. We

have reviewed the record and the magistrate judge's opinions and

find no reversible error.* Accordingly, we deny a certificate of
appealability and dismiss the appeal on the reasoning of the magis-

trate judge. Leach v. Jones, No. CA-96-367 (M.D.N.C. Apr. 25 &

May 27, 1997). We also deny Appellant's motions for appointment of

counsel and to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




    *
      Because the parties had consented to the magistrate judge's
jurisdiction under 28 U.S.C.A. § 636(c) (West 1993 & Supp. 1998),
the magistrate's recommendation entered on April 25, 1997, should
have been an order and judgment of dismissal. In correcting this
oversight, the magistrate judge treated Appellant's objections to
the recommendation as a motion for reconsideration. Because we find
the error, if any, was harmless, we dismiss the appeal.

                                2